internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-106726-00 date date in re acquiring target shareholder a shareholder b business a business b country a date a date b plr-106726-00 date c date d date e a b c d this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below target a country a corporation was engaged in business a target had issued and outstanding a single class of voting common_stock as of date a acquiring a country a corporation engaged in business b owned approximately a percent of target’s outstanding shares as of date a shareholder a a u s_corporation owned approximately b percent of target’s outstanding shares as of date b shareholder b a country a corporation owned c percent of target’s outstanding shares the employees of target owned approximately d percent of target’s outstanding shares target’s remaining shares were widely dispersed among hundreds of shareholders shareholder a and shareholder b were both customers of target for what is represented to be a valid business_purpose target merged into acquiring under the laws of country a on date c in the merger all of target’s shareholders were required to exchange their shares in target solely in exchange for voting common_stock in acquiring following the exchange of shares target dissolved and acquiring succeeded to and became the legal owner of all of the assets of target target’s board_of directors approved the merger on date d and target’s shareholders approved the merger on date e based solely on the information submitted it is held that pursuant to notice_2000_1 2000_2_irb_288 date the determination of whether the transaction described above qualifies as a reorganization under sec_368 of the internal_revenue_code is to be made by applying the proposed income_tax regulations relating to the solely_for_voting_stock requirement in a reorganization under sec_368 published in the federal_register on date fed reg no opinion plr-106726-00 is expressed however whether the transaction qualifies as a reorganization under sec_368 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer and the taxpayer’s representative sincerely yours assistant chief_counsel corporate by charles whedbee senior technical reviewer branch
